Citation Nr: 0836960	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-17 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an extra-schedular evaluation, under 38 C.F.R. 
§ 3.321(b)(1), for migraine headaches, currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO, among 
other things, granted service connection for migraines and 
assigned a 10 percent disability rating effective March 12, 
2004.

In April 2008, the Board granted a 50 percent schedular 
evaluation for migraines, and remanded the matter of 
entitlement to an extra-schedular evaluation for this 
disability to the RO, via the Appeals Management Center 
(AMC).

In a July 2008 decision, the Director of Compensation and 
Pension found that an extra-schedular evaluation was not 
warranted for the veteran's migraines.  In a July 2008 
supplemental statement of the case (SSOC), the AMC denied an 
extra-schedular evaluation for migraines.

The matter of entitlement to an extra-schedular evaluation 
for migraine headaches is REMANDED to the RO, via the AMC, 
and is further discussed in the REMAND section of this 
decision.


REMAND

The AMC mailed a copy of its July 2008 SSOC, along with an 
August 2008 cover letter requesting a response via a VA Form 
646, to the veteran's representative, the New York State 
Division of Veterans' Affairs.  The address to which these 
documents were sent was in Philadelphia.  These documents 
were returned by the Philadelphia RO, after issuance of the 
SSOC, with a note indicating that the veteran's 
representative did not have an office in Philadelphia.

Thus, the veteran's representative has not had the 
opportunity to address the Director of Compensation and 
Pension's determination that an extra-schedular rating is not 
warranted for the veteran's migraines, or the AMC's SSOC 
denying an extra-schedular evaluation based on the Director's 
determination.  

The veteran is entitled to representation at all stages of an 
appeal.  38 C.F.R. § 20.600 (2008).  Therefore, this matter 
must be remanded to allow a copy of the SSOC, as well as the 
Director's determination, to be mailed to the veteran's 
representative at its correct New York address, and to allow 
the representative an opportunity to address this matter and 
provide argument in response to the denial of entitlement to 
an extra-schedular evaluation for the veteran's migraines.

Accordingly, the case is REMANDED for the following action:

Mail a copy of the SSOC and the 
Director's July 2008 determination to the 
veteran's representative at its New York 
address, and afford the representative an 
opportunity to submit any additional 
argument or evidence, including a VA Form 
646, that it may wish to add to the 
record.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

